DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 9/22/2020 has been entered.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an European patent application filed on 9/30/2019. The Applicant has filed a certified copy of the EP19200411 application as required by 37 CFR 1.55, which has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 9/22/2020 are accepted to by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a high-speed” in claim 1 is a relative term which renders the claim indefinite. The term “a high-speed” is not defined by the claim, the specification recites “a motor adapted to rotate the casing at high speed” and defines “high-speed corresponds to a sufficiently rated speed”, [0006-0007], which also does not provide a standard or range for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim limitation is “a motor adapted to rotate the casing at a high-speed”. The Examiner interprets if a motor adapted to rotate the casing, it corresponds to a sufficiently rated speed and it teaches the claimed limitation.
Claims 2-15 depend on claim 1 and therefore inherits the same deficiencies.

The claim limitation is “a motor adapted to rotate the casing at a high-speed”. For compact prosecution the phrase " a motor adapted to rotate the casing at a high-speed” has been interpreted by the examiner, according to the specification, if a motor adapted to rotate the casing, it corresponds to a sufficiently rated speed and teaches the limitation.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brouwer et al. (US 2018/0272958)
Regarding claim 1, as best understood, Brouwer teaches a sensor module of a vehicle, the sensor module (refer to US 2018/02722958, image recording device 12) comprising: 
at least one housing (a housing 19, [0051] and [0059], Figs. 2A-B, 3A-B) which houses at least one first detection device (“image recording sensor 13”, Figs. 1A-B, [0043]) that is adapted to collect information about an environment of the vehicle, (Fig. 1B shows image recording sensor 13 collect information about an environment of the vehicle; “In FIG. 1 the devices 12 are placed at the location of, at least, in, the front fenders 8 or side panels 9A ….  door 9B or in one of the posts A-D”, [0043]; “device 12 comprises a housing which can be included in a body part of the vehicle 1”, [0044])
the housing (housing 19) comprising one base (parts 19A, [0059], Figs. 2B, 3A) adapted to be fixed to the vehicle (“The housing 19 … comprises two shell parts 19A and 19B”, [0059]; Fig. 2A shows base 19A of housing 19 is fixed to vehicle body part Q),
 The Examiner interprets if a motor is adapted to rotate the casing, it corresponds to a sufficiently rated speed and teaches the claimed limitation “rotate the casing at high speed”).
Regarding claim 2, the sensor module according to claim 1 is rejected (see above).
Brouwer teaches the sensor module according to claim 1.

Regarding claim 5, the sensor module according to claim 1 is rejected (see above).
Brouwer teaches the sensor module according to claim 1.
Brouwer further teaches the sensor module, including a bracket 
                     
    PNG
    media_image1.png
    280
    504
    media_image1.png
    Greyscale

Regarding claim 6, the sensor module according to claim 5 is rejected (see above).
Brouwer teaches the sensor module according to claim 5.

Regarding claim 7, the sensor module according to claim 6 is rejected (see above).
Brouwer teaches the sensor module according to claim 6.
Brouwer further teaches the sensor module, wherein the bracket 
Regarding claim 8, the sensor module according to claim 5 is rejected (see above).
Brouwer teaches the sensor module according to claim 5.
Brouwer further teaches, wherein the bracket 
                            
    PNG
    media_image2.png
    324
    519
    media_image2.png
    Greyscale

Regarding claim 13, the sensor module according to claim 2 is rejected (see above).
Brouwer teaches the sensor module according to claim 2.
Brouwer further teaches the sensor module 
Regarding claim 14, the sensor module according to claim 1 is rejected (see above).
Brouwer teaches the sensor module according to claim 1.
Brouwer further teaches the sensor module 
Regarding claim 15, the sensor module according to claim 1 is rejected (see above).
Brouwer teaches the sensor module according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer as applied to claim 1 above, and further in view of Lomer (WO 2018/149591).
Regarding claim 3, the sensor module according to claim 1 is rejected (see above).
Brouwer teaches the sensor module according to claim 1.
Brouwer further teaches the sensor module according to claim 1, wherein, a spraying device configured to spray washing fluid on the transparent face the casing (“a blow nozzle 77 of a blowing device 78 may be provided. The blowing device 78 can blow, for example, air or fluid against … the lens surface 64”, [0076], Fig. 6B)
Brouwer doesn’t explicitly teach wherein at least one second hole is arranged in the housing, such second hole being adapted to receive, at least partially, a spraying device.
Brouwer and Lomer are related as image sensors.
Lomer teaches at least one second hole is arranged in the housing (Figs. 2 and 3, first hole for lens 19 and the second hole for fluid nozzle 5), such second hole being adapted to receive, at least partially, a spraying device (Figs. 2-3, show an image sensor and lens 19 and second hole being adapted to receive, at least partially, a spraying nozzle 5 and nozzle carrier assembly 8, [page 9, para 2], see annotated figures 2 and 3 below).

Regarding claim 4, the sensor module according to claim 3 is rejected (see above).
Brouwer in view of Lomer teaches the sensor module according to claim 3.
Brouwer teaches the sensor module according to claim 3, with a spraying device (Fig. 6B, sensor with lens surface 64 with spraying device 78 [0076]).

    PNG
    media_image3.png
    371
    794
    media_image3.png
    Greyscale

Lomer teaches the spraying device is telescopic (see annotated Figs. 2-3. Vehicle camera lens 19 telescopic cleaning device, “ Figure 2 shows …an  arrangement including a vision system and a vehicle surface cleaning system 1 in the form of a 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brouwer to include a first resting position wherein all the spraying device is located inside the housing of the sensor module and a second working position wherein at least part of the spraying device extends through the second hole arranged in this housing as taught by Lomer for the predictable result of safely holding the nozzle head inside the housing when the device is not used and heating the fluid as required under freezing condition, as taught by Lomer in pages 1 and 2.
Regarding claim 10, the sensor module according to claim 5 is rejected (see above).
Brouwer teaches the sensor module according to claim 5.
Brouwer doesn’t explicitly teach wherein the bracket 
Brouwer and Lomer are related as image sensors.
Lomer teaches wherein the bracket (bodywork 4, Figs. 2-3) third fixation means (round plate part  with a hole in the middle below the spring to hold the springs, Fig. 3) and the at least one fixation plate are adapted to cooperate with each other in order to fix the spraying device 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brouwer to include bracket st para].
Regarding claim 11, the sensor module according to claim 10 is rejected (see above).
Brouwer in view of Lomer teaches the sensor module according to claim 10.
Lomer further teaches wherein the spraying device 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brouwer to include spraying device with top plate as taught by Lomer for the predictable result of holding and covering the spray mechanism when not in use as taught by Lomer in [Fig. 2].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brouwer as applied to claim 1 above, and further in view of Blasch US 2012/0075519).
Regarding claim 9, the sensor module according to claim 8 is rejected (see above).
Brouwer teaches the sensor module according to claim 8.
Brouwer further teaches the sensor module according to claim 8, wherein the first detection device (“image recording sensor 13”, Figs. 1A-B, [0043], see the location in annotated figure 4C above) and at least one second fixation tool (tip of the second fixation means which holds the sensor module) 
Brouwer doesn’t explicitly teach at least one shock absorbing device is layered between the at least one flange 
Brouwer and Blasch are related as image device.
Blasch teaches at least one shock absorbing device (Fig. 7A, shock absorbing elements 364, e.g., spring tabs, [0075]) is layered between the at least one flange (316 is recessed [0076]) of the first detection device (Sensor 116, [0060]) and the second fixation tool (actuator 310, Fig. 7B).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brouwer to include shock absorbing device as taught by Blasch for the predictable result of absorbing the shock to optimize the vibration or output motion of the sensor module whenthe lenses move as taught by Blasch in [0075].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brouwer as applied to claim 1 above, and further in view of Zhao et al. (US 2017/0036647).
Regarding claim 12, the sensor module according to claim 5 is rejected (see above).
Brouwer teaches the sensor module according to claim 5.
Brouwer doesn’t explicitly teach the sensor module according to claim 5, comprising at least one second detection device 
Brouwer and Zhao are related as image sensors.
Zhoa teaches a second detection device (objective lens or optical elements 102 and 104, [0073], Fig. 2) 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brouwer to include a second detection module and collect information about the environment of the vehicle using both modules and use a bracket wall comprising at least one fixation device adapted to fix the second detection device, as Zhao teaches for the predictable result of using multiple detection lenses of different types of sensors at the same time, such as an infrared sensor for lens  and a video camera for lens, as Zhao teaches in [0072]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A/Examiner, Art Unit 2872      


/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872